Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2007

Williams v. Miner
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5021




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Williams v. Miner" (2007). 2007 Decisions. Paper 969.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/969


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-106                                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-5021
                                   ________________

                                 DERRICK WILLIAMS,
                                             Appellant
                                        vs.

                                   WARDEN MINER
                       ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                           (M.D. PA. Civ. No. 06-cv-02242)
                      District Judge: Honorable James M. Munley
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 1, 2007
     Before: SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES.
                               Filed: (June 8, 2007)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM.

              Derrick Williams, a federal prisoner, appeals an order of the United States

District Court for the Middle District of Pennsylvania dismissing his habeas petition filed

pursuant to 28 U.S.C. § 2241 for lack of jurisdiction. We will affirm.




                                             1
              In 1995, Williams pleaded guilty to drug and firearms offenses in the

United States District Court for the Eastern District of Pennsylvania. Williams was

sentenced to 270 months in prison, to be followed by a period of supervised release. This

Court affirmed the judgment on direct appeal. See C.A. No. 96-2107. Williams

thereafter filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255 in the

District Court in June 1999. The District Court denied the motion, and we declined to

issue Williams a certificate of appealability. See C.A. No. 00-2934. The District Court

also denied Williams’ subsequent motion for a modification of his sentence under 18

U.S.C. § 3582(c)(2). Once again, this Court affirmed. See C.A. No. 02-2540. We also

denied a request by Williams for authorization under 28 U.S.C. § 2244 to file a second or

successive § 2255 motion. See C.A. No. 04-1451.

              In 2004, Williams returned to the District Court for the Eastern District of

Pennsylvania and filed yet another motion to vacate sentence under § 2255. The District

Court transferred the motion to this Court to be treated as a request under 28 U.S.C. §

2244 for authorization to file a second or successive § 2255 motion. We denied

authorization a second time. See 05-4396. Williams then filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in the United States District Court for the

Middle District of Pennsylvania, which the court dismissed for lack of jurisdiction.

Having concluded that the District Court did not err in dismissing Williams’ § 2241




                                             2
petition, we dismissed his appeal from that decision as lacking merit pursuant to 28

U.S.C. § 1915(e)(2)(B). See C.A. No. 06-2760.

              Undeterred, Williams returned to the District Court for the Middle District

of Pennsylvania in November 2006 and filed a second petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241, claiming that his conviction and sentence were “executed

and prosecuted” in violation of federal statutes and the United States Constitution and that

he received ineffective assistance of counsel. As with Williams’ first § 2241 petition, the

District Court concluded that it lacked jurisdiction to consider the petition and dismissed

it accordingly. This timely appeal followed.

              We have jurisdiction pursuant to 28 U.S.C. § 1291. For essentially the

same reasons set forth by the District Court, we will summarily affirm the order of

dismissal.

              As the District Court properly concluded, a § 2255 motion is the

presumptive means for a federal prisoner to challenge the validity of a conviction or

sentence, unless such a motion would be “inadequate or ineffective to test the legality of

his detention.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002); 28 U.S.C.

§ 2255 ¶ 5. A § 2255 motion is inadequate or ineffective only when “some limitation of

scope or procedure” prevents a movant from receiving an adjudication of his claim.

Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002). Section 2255 is

not inadequate or ineffective merely because a prior motion has been unsuccessful or



                                               3
because Williams has been unable to meet the stringent gatekeeping requirements for

filing a second or successive § 2255 motion under the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”). Okereke, 307 F.3d at 120-21. See also Cradle, 290

F.3d at 539.

               The “safety valve” provided under § 2255 is extremely narrow and has been

held to apply in unusual situations, such as those in which a prisoner has had no prior

opportunity to challenge his conviction for a crime later deemed to be non-criminal

because of an intervening change in the law. See Okereke, 307 F.3d at 120 (citing In re

Dorsainvil, 119 F.3d at 251). Such is not the case here. Williams makes no allegation

that he is actually innocent of the crimes for which he was convicted. He merely asserts a

spin off of the “federalism” claim that was presented in his original § 2255 motion. The

exception identified in In re Dorsainvil is simply inapplicable, and Williams may not

evade the gatekeeping requirements of § 2255 by seeking relief under § 2241.

               Because the § 2241 petition was properly dismissed and no substantial

question is presented by this appeal, the District Court’s order of dismissal entered on

November 28, 2006 will be affirmed. See Third Circuit LAR 27.4 and I.O.P. 10.6.




                                             4